DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of the Applicant's amendment the 35 USC 112(b) rejection of claims 1-10 have been withdrawn.
 
Claims 1-10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The feature “a base and two pairs of side plates, the side plates are mounted on the base via a hinge mechanism in a manner of being foldable relative to the base, wherein the hinge mechanism comprises: at least one projecting portion extending from a bottom of one of the side plates and provided with a hinge pin mounting portion” was not described in the present specification in such a way to allow a POSITA to determine the metes and bounds of the claim.
There are four side panels.  Are the opposite side panels the same size?  Are all of the panels the same size?  Fig. 1 appears to show a cube but without dimensions there is no way of knowing.  So if the panels are not the same size, wouldn’t the panel with the projection part need to be aligned with open side portion?

Further, the specification recites, “an elastic member 8, in particular a spring 8, one end of which is connected to the base 1 and the other end is connected to the connector 5, specifically, the upper end of the spring 8 abuts against the cover plate 6, and the lower end of the spring 8 is connected to the connector,”.  Which is it the base or the cover plate where the spring abuts?
Claims 2-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.

Claim Rejections - 35 USC § 103

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (U.S. 9,919,833 B2) in view of Radek (U.S. 4,343,415 A).
With regard to claim 1, Jian discloses a foldable container comprising a base (Jian, 1, Fig. 1) and two pairs of side plates (Jian, 2 and 3, Fig. 1), the side plates are mounted on the base via a hinge mechanism (Jian, at 6, Fig. 2) in a manner of being capable of folding relative to the base, wherein the hinge mechanism comprises: at least one projecting portion (Jian, 31, Fig. 5) extending from bottom of the side plates (Jian; C3:L49-50) and provided with a hinge pin mounting portion (Jian, 32, Fig. 5), at least one open side portion provided on the base (Jian, 11, Fig. 4) capable of cooperating with the projecting portion and provided with a guide structure (Jian, 12, Fig. 4), a connector (Jian, 6, Fig. 3) being capable of moving up and down along the guide structure and provided with a hinge pin (Jian, 61, Fig. 3) capable of engaging with 
Jain does not disclose an elastic member with one end connected to the base and other end connected to the connector, so that the elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly.
Radek, teaches a napkin dispense (10, Fig. 1) that has an elastic member connected to a base (20, Fig. 1) and a connector (25, Fig. 1). 
In combination with Jain, Fig. 10, when the top side wall 3 is rotated upwards manually, the connector (6, Fig. 10) will drive the connector to move downwardly.
Therefore the spring (s, Fig. 1) could be inserted over the vertical cylinder of Jain (12, Fig. 4) so that the elastic member can drive the connector downwardly from a folded state to an upright state.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the spring as taught by Radek to modify the invention of Jain in order that a user will have assistance of the spring when folding the side plates to an upright state.

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Radek in further view of Fang (U.S. 8,413,301 B2).
With regard to claim 2, Jian-Radek as applied in claim 1 above discloses the claimed invention.

Fang teaches wherein the guide structure is provided with an elastic member (53, Fig. 2) housing slot (42, Fig. 2) and the elastic member is housed in the elastic member housing slot (Fig. 2), and upper end of the elastic member is connected to the base and lower end of the elastic member is connected to the connector (See claim 1 rejection).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure elastic member housing slot as taught by Fang to modify the invention of Jian-Radek in order to prevent the elastic member from coming off from the open side of the guide structure (Fang; C3:L2-3)
With regard to claim 3, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention.
Further, Fang teaches that the elastic member is a spring (53, Fig. 3), and the guide structure includes a spring housing slot (42, Fig. 2) and the spring is housed in the spring housing slot (Fig. 2), and upper end of the spring is blocked by a cover plate (51, Fig. 2) which is fixed on the base and lower end is connected to the connector (in combination with Radek). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the spring as taught by Fang to modify the invention of 
With regard to claim 4, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention wherein the guide structure (Jain, 12, Fig. 4) is a straight column provided on the open side portion (Jain, 11, Fig. 4); and the hinge pin is provided on outer side of the connector (Jain, 61, Fig. 3) and the center of the connector is provided with a through groove along height direction of the container (Jain, 62, Fig. 3), and an elastic mounting post (Jain, 12, Fig. 4) is provided in the through groove (Jain; C3:L61-65), wherein the through groove of the connector is sleeved in the straight column (Jain discloses nothing about whether the though groove 62 is sleeve but discloses “Likewise, the shapes of the holes 62 in the connecter 6 and the cylinder pin on the base 1 can vary in practice, such as square, oval, and the like,” (Jain; C4:L62-64) which would infer to one of ordinary skill in the art at the time of the effective filing of the invention that the inventor allows for modifications wherein a sleeve could be a modification. 
Further, Fang teaches an elastic member housing slot (42, Fig. 2) is provided in the straight column (52, Fig. 3) and the elastic member is housed in the elastic member housing slot (Fig. 2); and the elastic member mounting column is connected to lower end of the elastic member (C3:L13-15) and upper end of the elastic member is blocked by the cover plate located on the through groove (C3:L8-10).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the straight column as taught by Fang to modify the invention of Jian-Radek-Fang in order to eliminate the need for multiple box lid lifters mounted between a lid and a base of a box for lifting and closing the lid (C2:L11-13).

Further, Fang teaches wherein a guide structure (5, Fig. 3) is a guide groove (42, Fig. 2), and an elastic member (53, Fig. 3) is housed in the guide groove; and both ends of a connector are respectively provided with the elastic member connecting portion for housing the guide groove (Fig. 2), wherein upper end of the elastic member is blocked by a cover plate (C3:L8-10) and lower end of the elastic member is connected to an elastic element connecting portion (C3:L13-15).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure with the guide groove as taught by Fang to modify the invention of Jian-Radek-Fang in order to provide a universal box lid lifter capable of being mounted on different locations of a lid and a base of a box for lifting and closing the lid (C1:L48-51).

Allowable Subject Matter
Claims 5-7, 9-10 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735 

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735